Case 2:19-cv-05074-JJT--DMF, Document 1 Filed 08/30/19 Page 1 of 7

i p

{ ,_\ ‘ R»\ er? =)
\ Ao a ~ \ FJO\AAhMIO + OL SMe DH
WJON ¢ ION 4 x WOW? Woe | VIO WO I
Name and Prisoner/Booking Number
hob by '

 

i £ iV : €
Place of Confinement

3250 W. Lower Buckeye Road

Mailing Address

Phoenix, Arizona 85009

City, State, Zip Code

L .
Wrtep ~~ = LODGED

RECEIVED ___ COPY

AUG 3 0 aura!

CLERK U S$ DISTRICT COURT:
DISTRICT OF ARIZONA _
___.. DEPUTY J
red

A. eet eee woe

 

BY.

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

C(Oan \V2\/Wawol
(Full Name of Plaintiff)

 

Plaintiff,

Vv.

ay City OY Foe

(Full Name of Defendant)
(3)
(4)

 

Defendant(s).

CO Check if there are additional Defendants and attach page 1-A listing them.

 

 

CASE NO. CV-19-05074-PHX-JJT--DMF

 

(To be supplied by the Clerk)

CIVIL RIGHTS COMPLAINT
BY A PRISONER

0 Original Complaint
O First Amended Complaint
0 Second Amended: Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:

(0/28 U.S.C. § 1343(a); 42 U.S.C. § 1983

O 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

O Other:

 

2. _ Institution/city where violation occurred:_'¥

Revised 6/05/17

550/555
 

 

Case 2:19-cv-05074-JJT--DMF, Document 1 Filed 08/30/19 Page 2 of 7

B. DEFENDANTS

  
 
 

Name of first Defencant . am | . The first Defendant is employed

 

 

 

second Defendant is employed as:

 

 

 

 

 

 

 

as: .

Position and Title) : (institution)
3. Name of third Defendant: . The third Defendant is employed
as? at

(Position and Title) (Institution)
4, Name of fourth Defendant: . The fourth Defendant is employed
as: at

(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

 

1. Have you filed any other lawsuits while you were a prisoner? Ves GNo
{yp
2. If yes, how many lawsuits have you filed? all

epson —

Describe the previous lawsuits:

  
 
 

a. First prior lawsuit:
1. Parties:__.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

 

 

b. Second prior lawsuit:
1. Parties: v.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

 
Case 2:19-cv-05074-JJT--DMF, Document 1 Filed 08/30/19 Page 3 of 7

D. CAUSE OF ACTION

  

 

COUNT I AN ovr Avec AVA
State the constitutional or other federal civil right that was violated: RW \ Maar “s

 

   

 

  

1.
2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
C Basic necessities O Mail O Access to the court tf Medical care
O Disciplinary proceedings O Property O Exercise of religion, D Retaliation
0 Excessive force byan officer © Threat to safety (4 Other: p
3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Injury. State how ou. were injured by the actions or inactions of the Defendant(s).

 

 

 

Administrative Remedies:
a Are there any administrative remedies (grievance procedures or administrative appeals) available at .

your institution? O Yes No
b. Did you submit a request for administrative relief on Count I? O Yes No
c. Did you appeal your request for relief on Count I to the highest level? O Yes © No
d.__ If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. Le AP

 

 

 

 
Case 2:19-cv-05074-JJT--DMF, Document 1 Filed 08/30/19 Page 4 of 7

COUNT I
1. State the constitutional or other federal civil right that was violated:

 

 

2. Count If. Identify the issue involved. Check only one. State additional issues in separate counts.
0 Basic necessities OD Mail t Access to the court O Medical care
O Disciplinary proceedings O Property O Exercise of religion C Retaliation
O Excessive force byan officer 0 Threat to safety 0 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? O Yes ONo
b. Did you submit a request for administrative relief on Count I? OD Yes QNo
c. Did you appeal your request for relief on Count II to the highest level? O Yes QNo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Case ,2:19-cv-05074-JJT--DMF, Document1 Filed 08/30/19 Page 5 of 7

. COUNT III
1. State the constitutional or other federal civil right that was violated:

 

 

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities © Mail © Access to the court O Medical care
U Disciplinary proceedings O Property O Exercise of religion O Retaliation
O Excessive force by an officer 0 Threat to safety O Other:

 

3, Supporting Facts. State as briefly as possible the FACTS supporting Count}. “scribe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in ~ own words without
citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5, Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? oO Yes OO No
b. Did you submit a request for administrative relief on Count i? O Yes O No
c. Did you appeal your request for relief on Count III to the highest level? O Yes O No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
A a rn Eerie ee I te en en ne EE A I OR ee we EE LEE LL EEE EO ee

,Case,2:19-cv-05074-JJT--DMF, Document 1 Filed 08/30/19 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking:

es, 29

 

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct. eel

Ret

 

Executed on

 

 

DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attomey, if any)

 

(Attorneys address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number

all pages.

 
Case 2:19-cv-05074-JJT--DMF Document1 Filed 08/30/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE

INMATE LEGAL SERVICES
CERTIFICATION

| hereby certify that on this date 8/28/2019

In accordance with the instruction received from the inmate and the rules of this Court, |
mailed the original and one (1) copy to the Clerk of the United States District Court, District
of Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

___ Attorney General, State of Arizona,

 

 

___ Judge Superior Court, Maricopa County, State of Arizona.

___ County Attorney, Maricopa County, State of Arizona

 

 

___ Public Defender, Maricopa County, State of Arizona

___ Attorney

 

_ Other

 

 

 

Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification rev. 05/20/19
